Pfeifer, J.,
concurring in part. I concur in the answer to the certified question given in the lead opinion with respect to the one-subject rule. I express no opinion on the other parts of the answer to the certified question given in the lead opinion.
Section 15(D), Article II of the Constitution states that “[n]o bill shall contain more than one subject, which shall be clearly expressed in its title.” The Constitution does not state that all provisions of a bill must affect the same chapter of the Revised Code. The Constitution does not prohibit legislative logrolling, whatever exactly that is. Rather, the Constitution requires a bill to contain no more than one subject.
Am.Sub.S.B.No. 20, 145 Ohio Laws, Part I, 204 is titled: “An Act: To amend sections 3301.07, 3937.18, * * * 4509.102, 4509.103, 4509.104, and 4513.022 of the Revised Code to revise the Financial Responsibility Law relative to the maintenance and demonstration of proof of financial responsibility and to the law’s administration, enforcement, and sanctions; * * * to permit automobile liability insurance policies to preclude all stacking of coverages; to declare that underinsured motorist coverage is not excess coverage * * Senate Bill 20 diminishes the protection provided by underinsured motorist coverage and is logically inconsistent with the General Assembly’s ongoing attempt to ensure that all drivers in this state are covered by insurance. Nevertheless, using “one subject” in its commonsense meaning compels the conclusion that Senate Bill 20’s amendment of R.C. 3937.18(A)(2) does not violate the one-subject rule. To conclude otherwise would put legislation through too fine a strainer and result in a less responsive General Assembly, if not a paralyzed one.
This is not to say that the process of enactment used by the General Assembly in this instance was not distasteful. R.C. 3937.18(A)(2) was amended without due deliberation and as a last-minute change at the end of the legislative session, even though the decision to be superseded had been decided nearly a year earlier. Further, the General Assembly’s supersedure of a decision of this court by name is highly unusual. See Am.Sub.S.B.No. 20, Sections 7, 9 and 10, 145 Ohio Laws, *66Part I, 238-239. However ugly the process may have been, it was not unconstitutional.
An unduly narrow interpretation of the one-subject rule would lead to insuperable problems. States that have an extremely narrow interpretation of their versions of the one-subject rule are deluged with thousands of legislative proposals to amend statutes each year. The resulting profusion of legislation necessarily means that little attention can be paid to each matter. Often, in those states, as many as fifty different bills are presented and voted on as a single package. This practical response to an untenable situation defeats the purpose of a narrow interpretation of “one subject.”
A narrow interpretation of “one subject” could lead the General Assembly to contemporaneously enact multiple amendments, creating attendant problems. See State v. Wilson (1997), 77 Ohio St.3d 334, 673 N.E.2d 1347.
I continue to believe that the common understanding of the term “underinsured motorist coverage” encompasses all damages not covered by the tortfeasor’s liability insurance, up to the independent limit of the underinsured motorist coverage. To expect purchasers of underinsured motorist coverage to comprehend the technical import of the language of their insurance contracts, not to mention the impact of R.C. 3937.18, is not realistic. As a possible solution to the inherent confusion concerning the meaning of “underinsured motorist coverage,” I recommend a new term, for the consideration of the General Assembly and liability insurers, as a substitute for “underinsured motorist coverage”: “combined motorist coverage.”
“Combined motorist coverage” means logically what the General Assembly has defined “underinsured motorist coverage” to mean. This term could be readily understood by judges, lawyers and insurance agents, not to mention the insurance-consuming public. Though it may be anathema to some, I believe purchasers of insurance should be able to understand the extent of their coverage without the intercession of an attorney.
Senate Bill 20 returns Ohio to the state of confusion concerning underinsured motorist coverage that reigned until Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, was decided. Much of the confusion has been generated by the failure to appreciate the difference between ««insured and under.insured. These terms represent two distinctly different concepts and should be treated differently.
Pursuant to the current version of R.C. 3937.18(A)(2), underinsured motorist coverage applies only when the tortfeasor’s liability coverage does not provide as much coverage as the victim’s underinsured motorist coverage. According to the statute, “underinsured motorist coverage” is always less than the dollar amount listed on the policy and the billing to the insured. In fact, to collect the full *67stated amount of underinsured motorist coverage, the insured has to collect under his or her uninsured motorist coverage.
Until R.C. 3937.18(A)(2) is amended to put consumers on notice as to what is actually being purchased, the ongoing viability of R.C. 3937.18(A)(2), on grounds other than the one-subject rule challenge rejected today, will be in question.